Detailed Action
This office action is in response to application No. 17/233,305 filed on 04/16/2021.


Status of Claims
Claims 1-20 are allowed.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest WLANs using CSMA/CA in which a non-STR (non-Simultaneous Transmit and Receive) MLD (Multi-Link Device) MLD contends and accesses a channel on a second link during the detection time on a first link feature, specifically, “(i) the MLD does not contend for the channel on said second link during the recognition time of a packet it is detecting on the first link; 
(ii) the MLD starts contending for the channel on the second link during the packet transmission time on the first link after recognizing it is not the intended receiver of the packet on the first link; and
 (iii) the MLD does not contend for the channel on the second link until packet transmission on the first link ends, if it is determined that the MLD is the intended receiver of the packet transmission on the first link.” as recited in independent claims 1, 4, and 10.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Fang et al. (Publication No. US 2018/0288706), the prior art disclosure relates to a construction of low-power wake-up (LP-WU) packet for waking up a wireless local-area network (WLAN) device with low-power wake-up receiver (LP-WUR) within an IEEE 802.11 network; see ¶ 0001.  In specific, the LP-WU packet 128 is addressed by AP 102 to STA 108; see ¶ 0040. STA 108 may receive the LP-WU packet 128, decode it, and consequently wake up the main radio system of STA 108, which then may contend for the wireless medium with STA 118 and STA 134, and receive and decode one or more subsequent packets from AP 102; see ¶ 0040. However, the prior art fails to disclose the above features.
Patil et al. (Publication No. US 2021/0160941), the prior art disclosure relates to multi-link operation in a wireless communication system; see ¶ 0002.  In specific, coordinating the contention may include determining that the first WLAN interface has started contention for the first wireless communication link, and notifying the second WLAN interface to start contention for the second wireless communication link in response to determining that the first WLAN interface has started contention for the first wireless communication link; see ¶ 0007. However, the prior art fails to disclose the above features.
Seok et al. (Publication No. US 2020/0383156), the prior art disclosure relates to constrained multi-link operations that increases throughput of the wireless network while advantageously preventing or mitigating the IDC interference caused by simultaneous transmission and reception of data over multiple wireless bands; see ¶ 0006.  In specific, access to the first wireless medium to transmit data to the constrained multilink device is prevented responsive to determining that the constrained multilink device is accessing a second wireless medium to transmit data, responsive to content of a received PPDU, or responsive to determining that a received PPDU includes an intra-BSS PPDU; see figure 9 & ¶ 0082. However, the prior art fails to disclose the above features.
Park et al. (Publication No. US 2021/0084711), the prior art disclosure relates to a multi-link operation for a single radio multi-link device; see ¶ 0002. In specific, as a network load increases, there is less chance to have two (or multiple) simultaneous idle channels; see ¶ 0065. In this case only one channel will be used for frame exchanges and this is effectively a single channel operation but switching between the two channels; see ¶ 0065. Furthermore, the device may monitor a first/second channel of the plurality of channels to determine its availability; see ¶ 0171. The device may identify a first control frame received from an access point (AP) multi-link device (MLD) on the second channel; see ¶ 0172. Receiving the first control frame on the second channel indicates that the second channel will be used to receive the data frame; see ¶ 0172. However, the prior art fails to disclose the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472